Per Curiam,
There was some testimony tending to prove an original undertaking by the defendant to pay for medical services rendered his mother at her request, and a subsequent course of dealing between plaintiff and defendant in pursuance thereof. That testimony presented a question of fact for the jury, and it was accordingly submitted to them by the learned trial judge in a clear and adequate charge, to which no just exception can be taken. The facts upon which the case hinged were established by the verdict; and, the court below having refused a new trial, litigation should have then and there ended. There is nothing in either of the specifications that requires further notice. Neither of them is sustained.
Judgment affirmed.